Citation Nr: 0308797	
Decision Date: 05/09/03    Archive Date: 05/20/03

DOCKET NO.  99-17 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye 
disability.

2.  Entitlement to service connection for a respiratory 
disability.

3.  Entitlement to service connection for the residuals of 
dental trauma.

4.  Entitlement to an increased evaluation for Schamberg's 
disease of the lower extremities, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran served on active duty from January 1951 to 
November 1954.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Oakland, California.  

In January 2003, a Board hearing was held in Oakland, 
California, before the undersigned, who is the Veterans Law 
Judge designated by the Chairman to conduct that hearing.  38 
U.S.C.A. § 7107(c) (West 2002).  A transcript of the hearing 
is of record.


REMAND

As an initial matter, the Board notes that a significant 
change in the law occurred during the pendency of this appeal 
when, on November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law eliminated the concept 
of a well-grounded claim, redefined the obligations of VA 
with respect to the duty to assist, and imposed on VA certain 
notification requirements.  VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b) (2002).  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  VA also has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  

Review of the claims file reveals that after the appellant 
filed his notice of disagreement, the RO issued statements of 
the case (SOC) in June 1999 and October 2000, along with 
supplemental statements of the case (SSOC) in April 2002 and 
August 2002.  A review of the SOCs and SSOCs does not reveal 
a complete reference to the VCAA.  Moreover, a review of the 
SOCs and SSOCs does not reveal that the veteran was notified 
of the evidence he needed to supply and what VA would do in 
order to assist him with his claim.  Additionally, there is 
no VCAA letter in the claims folder.  Accordingly, the Board 
finds that VA has not satisfied its duty under the VCAA to 
notify and assist the appellant with regards to his claims.  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the VCAA.  
In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
appellant if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

As the case must be remanded for the foregoing reason, the 
veteran should undergo various VA examinations in order to 
determine whether he now has various claimed disabilities and 
whether these disabilities are related to his military 
service.  See Green v. Derwinski, 1 Vet. App. 121 (1991) 
(fulfillment of the statutory duty to assist "includes the 
conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully informed one"); see also 
38 C.F.R. § 4.2 (2002) ("if the [examination] report does 
not contain sufficient detail, it is incumbent on the rating 
board to return the report as inadequate for rating 
purposes"); 38 C.F.R. § 4.10 (2002) (the examiner must give 
a "full description of the effects of disability upon the 
person's ordinary activity"); Schafrath v. Derwinski, 1 Vet. 
App. 589, 594.  In this instance, the veteran has claimed 
that he has disabilities of the eyes, lungs, and teeth that 
should be service-connected.  The veteran further maintains 
that the disability rating for his service-connected skin 
disorder should be increased.  Because a physician has not 
commented specifically on these contentions, the claims are 
also remanded for the purpose of obtaining additional medical 
information that would provide answers to the veteran's 
contentions.

Accordingly, further appellate consideration will be deferred 
and the case is remanded to the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  The RO should ensure that 
the notification requirements and 
development procedures contained in the 
VCAA are fully complied with and 
satisfied.  In particular, the RO should 
inform the appellant of the type of 
evidence required from him to 
substantiate his claim.  The appellant 
should also be informed that the RO will 
assist him in obtaining identified 
evidence, should he require such 
assistance.  

2.  The veteran should be requested to 
identify all sources of recent treatment 
received for the disabilities at issue, 
and to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records, (not 
already in the claims folder) should then 
be requested.  All records obtained 
should be added to the claims folder.

3.  Make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded examinations of 
the eyes, lungs, and teeth.  Send the 
claims folder to the examiners for 
review.  The examiners should be asked to 
indicate that he or she has reviewed the 
claims folder.  All necessary tests, 
including x-ray films if indicated, 
should be conducted and the examiners 
should review the results of any testing 
prior to completion of the reports.  

The examiners should identify all 
disabilities found, and he/she should 
express an opinion as to whether any of 
the found disabilities, to include a lung 
disorder, dental disability, and eye 
disorder are related to the veteran's 
military service or any incident therein.  
The examiners should determine whether 
any of the found disabilities pre-existed 
the veteran's military service, and if 
any of the disabilities pre-existed 
service, the examiners should express an 
opinion as to whether the disabilities 
were aggravated by the veteran's military 
service.  With respect to any disability 
of the eyes, lungs, and teeth, the 
examiners are asked to comment on the 
etiology of each condition.

The examiners must provide comprehensive 
reports including complete rationales for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be 
warranted, such testing or examination is 
to be accomplished.

4.  The RO should schedule the veteran 
for a VA dermatological examination by an 
appropriate specialist(s) in order to 
assess the current nature, severity, and 
characteristics of his service-connected 
Schamberg's disease of the lower 
extremities.  All necessary tests should 
be conducted, and the examiner should 
review the results of any testing prior 
to completion of the report.  The claims 
folder and a copy of this remand must be 
made available to and reviewed by the 
examiner prior to the examination.

5.  The RO should review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
report of examination.  If the requested 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(2002); see also Stegall v. West, 11 Vet. 
App. 268 (1998).

After the above requested action has been completed, the RO 
should review the appellant's claims.  If the benefits sought 
on appeal remain denied, a supplemental statement of the case 
should be furnished to the appellant, and he should be 
afforded the appropriate period of time to respond.  
Thereafter, the case should be returned to the Board for 
further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



